Order                                                                                  Michigan Supreme
                                                                                                   Court
                                                                                       Lansing, Michigan
  May 5, 2015
                                                                                         Robert P. Young, Jr.,
                                                                                                    Chief Justice

  150656(72)                                                                              Stephen J. Markman
                                                                                              Mary Beth Kelly
                                                                                               Brian K. Zahra
                                                                                       Bridget M. McCormack
  DEAN ALTOBELLI,                                                                            David F. Viviano
                                                                                         Richard H. Bernstein,
           Plaintiff-Appellee/Cross-Appellant,                                                           Justices
                                                              SC: 150656
  v                                                           COA: 313470
                                                              Ingham CC: 12-000635-CZ
  MICHAEL W. HARTMANN, MICHAEL A.
  COAKLEY, M. ANNA MAIURI, JOSEPH M.
  FAZIO, DOUGLAS M. KILBOURNE, JOHN D.
  LESLIE, and JEROME R. WATSON,
              Defendants-Appellants/
              Cross-Appellees.
  ________________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellee/cross-appellant to
  extend the time to file his reply brief on the cross-application is GRANTED. The reply
  brief submitted on April 27, 2015, is accepted for filing.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                                May 5, 2015